  Report - Bryce Carrasco                                                                                       Page 1 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 1 of 12
                                                                       REDACTED

     SCREENING REPORT
     Bryce                          Carrasco                                         report                             #
     219-                         7        1723                          15412649


     CASE ST TUS                                                                                       Rewiew ®
     SERVICE                              DESCRIPTION                                                             STATUS
     Subject Data                         Bryce Carrasco
     Financial                            Financial History (Credit)
     Bankru tcy                           Bankruptcy (Credit)
     County Criminal and Other            Felony, Misdemeanor an Other Offenses - Baltimore City,
     Offenses                             Maryland
     County Criminal and Other            Felony, Misdemeanor and Other Offenses - Anne Arundel,
     Offenses                             Maryland
     County Civil                         Major & Minor - Baltimore City, Maryland
     County Civil                         Major & Minor - Anne Arundel, Maryland
     Federal Criminal and Other           Felony, Misdemeanor and Other Offenses - Anne Arundel, MD;
     Offenses                             Baltimore City, MD
     Federal Civil                        Major & Minor - Anne Arundel, MD; Baltimore City, MD
     National Criminal Database           Subject Name: BRYCE CARRASCO
     ActionsBase                          Producer ActionsBase - Carrasco, Bryce


                                        KEY Pass @ Review Pending




     ITcase be advised thal Business Information Group's "Pass Review" ratings are exclus vely based on objective
     standards of interpreting background information legally obtained under The Fair Credit Reporting Act (15 U.S.C.
     section 1681), Suc "Pass/Review" assessments should not be inferred nor understood as legally binding indications,
     recommendations or consumer rating assessments by Business Information Group, Any and all interpretive
     procedures utilized in characterizing what constitutes all "Pass Review" ratings are established indi idually by each
     client of Business Information Group and are merely included in said report for that client's specific requirements.
     Business Information Group does not make any employment or contracting decisions for its clients based on
     background information in accordance with section 1681m of the FCRA.




CONFIDENTIAL                                                                                                            OPCO_0067
  https://www.mybig.net portals/report.jsp?cid=15412649&sid 1 &rid-15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                                                        Page 2 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 2 of 12
                                                                    REDACTED

                                      Screening Package




                                     Bryce Carrasco
     CLIENT                                                                                                  CLIENT CODE
     Oppenheimer & Co. - Registration                                                                            523-001

     REQUESTER                                                                                                   REPORT#
     Nydia Burgos / BC                                                                                           15412649
     [ EQUEST DATE                                                                                        DELIVEF Y DATE
     07/15/2019                                                                                                07/16/2019
     C SE CREATED D TE
     07/15/2019




          I c '¦ ATI        icHiJ ntial
     This report is only to be used in strict adherence to the terms and conditions set forth in the Agreement between
     Business Information Group, Inc, and its client, © Business Information Group, Inc, 2019. All rights reserved. Business
     Information Group, Inc. is a subsidiary of Vertical Screen, Inc, Direct any questions to Business Information Group,-
     P O, Box 541, Southampton, PA 18966, (800) 803-0331, Fax: 215 396-9879,




CONFIDENTIAL                                                                                                             OPCO_0068
  https ://www.rnybig.net/portals/report.j sp?cid 15412649&sid 1 &rid 15412649&beanld ... 7/16/2019
   Report - Bryce Carrasco                                                             Page 3 of 12
              Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 3 of 12
                                                    REDACTED

      SERVICE                                                                            STATUS

      Subject Data                                                          Rewiew ®

      Name:                      Bryce Carrasco
      Date of Birth:             09/11/1996
      Social Security /ID#:                                     SSN/ID# Validation
                                                State Issued:       MD
                                                Date Issued:        10/02/1996-07/01/1997
                                                DOB Scan:           Clear
                                                Death Index:        Clear
                                                Valid SSN/ID#:      Yes
      Current Address:           100 East Redwood Street
                                 Baltimore, MD 21202
                                 Baltimore City
                                 United States

      Other Addresses: 334 TERNWING DR
                                 ARNOLD, MD 21012
                                 Anne Arundel County
                                 United States
      Comments: Credit Report Databases indicate the subject's most recent
                                 address is in 334 TERNWING DR ARNOLD, MD.




CONFIDENTIAL                                                                                  OPCO_0069
  https://www.mybig.net/portals/report.jsp7cid-l 5412649&sid l&rid-15412649&beanld-...      7/16/2019
  Report - Bryce Carrasco                                                          Page 4 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 4 of 12




     SERVICE                                                                         STATUS

     Financial                                                            Pass

     Total Installment Balance:                                     $           not available
     Total Real Estate Balance:                                     $           not available
     Total Revolving Credit Balance:                                $                 121.00
     Total Revolving Credit:                                        $                 300.00
     Total Revolving Credit Available:                              $                 179.00
     Total lines of trade on credit report:                                                2
     Lines of trade reported current satisfied:                                            2
     Lines of trade reported past due or in collection:                                    0
     Total Report inquires in past 24 months:                                              1

     Source: TransUnion Databases


     Search Date: 07/15/2019

     Comments: None




     SERVICE                                                                         ST TUS

     Bankruptcy                                                           Pass

     Source Searched:             TransUnion Databases (10 years)
     Date of Search:               07/15/2019
     Subject Covered:              Bryce Carrasco
     Search Results:               No records found
     Comments:                     None




CONFIDENTIAL                                                                            OPCO_0070
  https://www.mybig.net/ ortals/report.jsp?cid=15412649&sid l&rid-15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                                      Page 5 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 5 of 12



     SERVICE                                             STATUS

     County Criminal and Other Offenses Pass

     Source Searched;             Baltimore City 8th Judicial Circuit & District Courts
     State:                       Maryland
     Records Covered:             Felony, Misdemeanor and Other Offenses
     Date of Search:              07/16/2019
     Subject Covered:             Bryce Carrasco
     Search Results:              No records found
     Comments;                    None




      SERVICE                                            STATUS

      County Criminal and Other Offenses Pass

     Source Searched:             Anne Arundel County 5th Judicial Circuit & District Courts
     State:                       Maryland
     Records Covered:             Felony, Misdemeanor and Other Offenses
     Date of Search:              07/15/2019
     Subject Covered:             Bryce Carrasco
     Search Results:              No records found
     Comments:                    None




      SERVICE                                            STATUS

      County                              Civil                    Pass

     Source Searched:             Baltimore City 8th Judicial Circuit and District Courts
      Records Covered:            Major & Minor
      Date of Search:             07/15/2019
     Subject Covered:             Bryce Carrasco
     Search Results:              No records found
     Comments:                    None




CONFIDENTIAL                                                                                       OPCO_0071
   https ://www. my big.net/ ortals/report.j sp?cid=15412649&sid 1 &rid-15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                                   Page 6 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 6 of 12



     SERVICE                                             STATUS

     County                               Ci             il    Pass

     Source Searched:            Anne Arundel County Judicial Circuit and District Courts
     Records Covered:            Major & Minor
     Date of Search:             07/15/2019
     Subject Covered:            Bryce Carrasco
     Search Results:             No records found
     Comments:                   None




     SERVICE                                             STATUS

     Fe eral Criminal and Other Offenses Pass

     Source Searched:            USDC - District of MD
     Records Covered:            Felony, Misdemeanor and Other Offenses
     Date of Search:             07/15/2019
     Subject Covered:            Bryce Carrasco
     Search Results:             No records found
     Comments:                   None




     SERVICE                                                                                 STATUS

      Federal Civil                                                              Pass

     Source Searched:            USDC - District of MD
     Records Covered:            Major & Minor
     Date of Search:             07/15/2019
     Subject Covered:            Bryce Carrasco
     Search Results:             No records found
     Comments:                   None




CONFIDENTIAL                                                                                     OPCO_0072
   https ://www.mybig.net/portals/report.j sp?cid=15412649&sid 1 &rid-15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                                     Page 7 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 7 of 12
                                                                REDACTED

     SERVICE                                                                                    STATUS

     National Criminal Database                                                    Pass

     Source Searched:              National Criminal Database
     Date of Search:               07/15/2019
     Subject Covered:              Bryce Carrasco
     Search Results:               No records found
     Comments:                     None




     SERVICE                                              STATUS

     Producer ActionsBase + OFAC Pass

     Source Searched:              BIG'S Producer ActionsBase
     Date of Search:               07/15/2019
     Subject Co ered:              Bryce Carrasco
     Search Results:               No records found
     Comments:                     None

     Note: The Producer ActionsBase is a proprietary database of disciplinary and regulatory actions
     taken against individuals and organizations. It also includes the Office of Foreign Asset Control
     (OFAC) list and other national terrorist watch lists. Regulatory sources include State Insurance,
     Banking & Securities Departments, FINRA, SEC, OTS, OCC, CFTC, AMEX, NYSE and more.


                                              End of Report

                            Copy of Trans Union Employment Credit Attached

     TRANSUNION EMPLOYMENT CREDIT REPORT FOR:            USER REF:
      523 OPPENHEI                                        DATE REPORT PRINTED:   07/15/2019
      FPH2609852 BURE U: 17                               CENTR L STA DARD TIME: 08:23
                                                          IN OUR FILES SINCE:    02/2017

      SUBJECT N ME:
        CARRASCO, BRYCE
                                                         SOCIAL SECURITY NUMBE
                                                         PHONE: 410-858-7432
      CURRENT DDRESS REPORTED: 02/2017
       334 TERN ING DR., RNOLD MD. 21012
                                          CREDIT INFORMATION

      SPECIAL MESSAGES:
      *** DDRESS ALERT: CURRENT I PUT ADDRESS DOES NOT MATCH FILE DDRESS(ES)
      ****IDVISION LERTS : CLE R FOR LL SEARCHES PERFORMED***

      THE FOLLO ING CREDIT SUMMARY REPRESENTS THE SUBJECT'S TOT L FILE HISTORY:




CONFIDENTIAL                                                                                       OPCO_0073
   https;//www.mybig.net/portals/report.js ?cid 15412649&sid l&rid 15412649&beanld ... 7/16/2019
  Re ort - Bryce Carrasco                                                            Page 8 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 8 of 12

      PUBLIC RECORDS: 0        CURRENT NEG TIVE ACCTS: 0       REVOLVING ACCTS: 1
      COLLECTIONS: 0           PREVIOUS NEGATIVE ACCTS: 0      INSTALLMENT ACCTS:0
      TR DE CCTS: 2            PREVIOUS TIMES NEGATI E: 0      MORTGAGE ACCTS: 0
      CREDIT INQUIRIES: 1      EMPLOYMENT INQUIRIES: 1         OPEN ACCTS: 1

                  HIGH CRED      CRED LIMIT B L NCE         PAST DUE MNTHLY AVAIL
      REVOLVING: $121            $300 $121                  $0 $27 60%
      OPEN: $8588                $0 $6261                   $0 $0 27%
      TOT LS: $8709              $300 $6382                 $0 $27

      THE FOLLOWING ACCOU T INFORMATIO IS PRINTED IN ORDER BY MOST NEGATIVE MANNER
      OF PAYMENT (MOP) AND DATE MOST RECENTLY UPD TED.

       KOHLS/CAPONE D 12EN005 REVOLVING ACCOUNT
                                                    CHARGE ACCOUNT
        VERIF'D 06/2019 BALANCE: $121 INDIVIDU L ACCOUNT
        OPENED 05/2019 MOST OWED: $121 CREDIT LIMIT: $300
                            PAST DUE:$0
       STATUS AS OF 06/2019 CURRENT; PAID OR PAYING AS AGREED
      CONTACT SUBSCRIBER: KOHLS/CAPONE PH#: (800) 56 -57 0
                            PO BOX 3115 MILWAUKEE, WI 53201

        AMEX B 21WB001 OPEN ACCOUNT
                                                     CREDIT CARD
          VERIF'D 06/2019 BALANCE: $6261 AUTHORIZED ACCOUNT
          OPENED 01/2017 MOST OWED: $8588
                             PAST DUE:$0
        STATUS AS OF 06/2019 CURRENT; PAID OR PAYING AS AGREED
      IN PRIOR 28 MONTH/S FROM D TE VERIF'D NEVER LATE
      PAYMENT PATTERN:111111111111111111111111
      CONTACT SUBSCRIBER: AMEX PH#: (800) 874-2717
                             P.O. BOX 981537 EL PASO, TX 79998

      THE FOLLOWI G COMPANIES HAVE REQUESTED A COPY OF THE SUBJECT'S CREDIT REPORT:

        DATE SUBCODE SUBSCRIBER NAME

        04/02/2018 D3279220 MACYS/DSNB (800) 243-6552
                       PO BOX 8218
                       MASON, OH 45040

      THE FOLLOWING COMPANIES HAVE REQUESTED A COPY OF THE SUBJECT'S FILE FOR
      EMPLOYMENT USE:

        DATE SUBCODE SUBSCRIBER NAME

        07/15/2019 F2609852 523 OPPENHEI

      EMPLOYMENT CREDIT REPORT SERVICED BY:

      TRANSUNION
      2 BALDWIN PLACE, P.O. BOX 1000
      CHESTER, PA 19016
      800-888-4213
      CONSUMER DISCLOSURES CAN BE OBTAINED ONLINE THROUGH TRANSUNION AT:
           HT P://WWW.TRANSUNION.COM

                                   END OF TRANSUNION REPORT
                  A SUMMARY OF YOUR RIGHTS UNDER THE FAIR CREDIT REPORTING ACT

      PARA I FORMATION EN ESPANOL, VISITS WWW.CONSUMERFINANCE.GOV 0 ESCRIBE A LA
      CONSUMER FINANCIAL PROTECTION BUREAU, 1700 G STREET N.W., WASHINGTON,DC 20552.




CONFIDENTIAL                                                                             OPCO_0074
   https://www.mybig.net/portals/report.jsp?cid=15412649&sid l&rid 15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                          Page 9 of 12
               Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 9 of 12

     THE FEDER L F IR CREDIT REPORTING CT (FCR ) PROMOTES THE ACCURACY, F IRNESS,
     A D PRIVACY OF INFORM TION IN THE FILES OF CONSUMER REPORTING GENCIES. THERE
     ARE M NY TYPES OF CONSUMER REPORTING AGENCIES, INCLUDING CREDIT BUREAUS AND
     SPECI LTY AGENCIES (SUCH AS AGENCIES TH T SELL INFORM TION BOUT CHECK WRITING
     HISTORIES, MEDICAL RECORDS, AND RENTAL HISTORY RECORDS). FOR MORE INFORMATION,
     INCLUDING INFORMATION ABOUT DDITIONAL RIGHTS,
     GO TO WWW.CONSUMERFINANCE.GOV/LEARNMORE, OR WRITE TO: CONSUMER FIN NCIAL
     PROTECTION BUREAU, 1700 G STREET N.W., W SHINGTON, DC 20552.

     - YOU MUST BE TOLD IF INFORMATION I YOUR FILE HAS BEEN USED AGAINST YOU.
        ANYONE WHO USES A CREDIT REPORT OR NOTHER TYPE OF CONSUMER REPORT TO DENY
        YOUR APPLICATION FOR CREDIT, INSURANCE, OR EMPLOYMENT - OR TO TAKE ANOTHER
        ADVERSE ACTION GAINST YOU - MUST TELL YOU, AND MUST GIVE YOU THE NAME,
        ADDRESS, AND PHONE NUMBER OF THE AGENCY THAT PROVIDED THE INFORM TION.

     - YOU HAVE THE RIGHT TO KNOW WHAT IS IN YOUR FILE. YOU M Y REQUEST AND OBTAIN
        ALL THE INFOR ATION ABOUT YOU IN THE FILES OF A CONSUMER REPORTING AGENCY
         (YOUR "FILE DISCLOSURE"). YOU WILL BE REQUIRED TO PROVIDE PROPER
        IDENTIFIC TION, WHICH MAY INCLUDE YOUR SOCIAL SECURITY NUMBER. IN MANY CASES,
        THE DISCLOSURE WILL BE FREE. YOU ARE ENTITLED TO A FREE FILE DISCLOSURE IF:

     - PERSON HAS TAKEN ADVERSE ACTION AGAI ST YOU BECAUSE OF INFORMATION IN
       YOUR CREDIT REPORT;

     - YOU ARE THE VICTIM OF IDENTITY THEFT AND PLACE A FRAUD LERT IN YOUR FILE;

     - YOUR FILE CONTAINS INACCURATE INFORMATION AS A RESULT OF FRAUD;

     - YOU RE ON PUBLIC ASSIST NCE;

     - YOU RE UNEMPLOYED BUT EXPECT TO APPLY FOR EMPLOYMENT WITHIN 60 DAYS.
        IN ADDITION, ALL CONSUMERS ARE ENTITLED TO ONE FREE DISCLOSURE EVERY 12
        MONTHS UPON REQUEST FROM EACH NATIONWIDE CREDIT BUREAU AND FROM NATIONWIDE
        SPECI LTY CONSUMER REPORTING AGENCIES. SEE WWW.CONSUMERFIN NCE.GOV/LEARNMORE
        FOR MORE INFORMATION.

     - YOU HAVE THE RIGHT TO ASK FOR A CREDIT SCORE. CREDIT SCORES ARE NUMERICAL
        SUMMARIES OF YOUR CREDIT-WORTHINESS BASED ON INFORMATION FROM CREDIT BUREAUS.
        YOU MAY REQUEST A CREDIT SCORE FROM CONSUMER REPORTING AGENCIES THAT CREATE
        SCORES OR DISTRIBUTE SCORES USED IN RESIDE TIAL REAL PROPERTY LOANS, BUT YOU
        WILL HAVE TO PAY FOR IT. IN SOME MORTGAGE TRANSACTIONS, YOU WILL RECEIVE
        CREDIT SCORE INFORMATION FOR FREE FROM THE MORTG GE LENDER.

     - YOU HAVE THE RIGHT TO DISPUTE INCOMPLETE OR INACCURATE INFORMATION. IF YOU
        IDENTIFY INFORM TION IN YOUR FILE THAT IS INCOMPLETE OR INACCURATE, AND
        REPORT IT TO THE CONSUMER REPORTI G AGENCY, THE AGENCY MUST INVESTIGATE
        UNLESS YOUR DISPUTE IS FRIVOLOUS. SEE WWW.CONSUMERFINANCE.GOV/LEARNMORE FOR
        AN EXPLANATION OF DISPUTE PROCEDURES.

     - CONSUMER REPORTING AGENCIES MUST CORRECT OR DELETE INACCUR TE, INCOMPLETE,
        OR UNVERIFIABLE INFORM TION. INACCUR TE, INCOMPLETE, OR UNVERIFIABLE
        I FORMATION MUST BE REMOVED OR CORRECTED, USUALLY WITHIN 30 DAYS. HOWE ER, A
        CONSUMER REPORTING AGENCY MAY CONTINUE TO REPORT INFORMATION IT HAS VERIFIED
        AS ACCUR TE.

      - CONSUMER REPORTING AGENCIES MAY NOT REPORT OUTDATED NEGATIVE INFORMATION.
         IN MOST CASES, A CONSUMER REPORTING GENCY MAY NOT REPRT NEG TIVE
         INFORMATION THAT IS MORE THAN SEVEN YEARS OLD, OR BANKRUPTCIES THAT RE MORE
        THAN 10 YEARS OLD.

      - ACCESS TO YOUR FILE IS LIMITED. A CONSUMER REPORTING AGENCY M Y PROVIDE
         INFORMATION ABOUT YOU ONLY TO PEOPLE WITH A VALID NEED - USU LLY TO CONSIDER
         AN APPLICATION WITH CREDITOR, INSURER, EMPLOYER, LANDLORD, OR OTHER


CONFIDENTIAL                                                                            OPCO_0075
  https://www.mybig.net/portals/report.jsp7cid 15412649&sid l&rid 15412649&beanld ... 7/16/2019
  Report - Bryce Carrasco                                                          Page 10 of 12
            Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 10 of 12

       BUSINESS. THE FCR SPECIFIES THOSE WITH VALID NEED FOR ACCESS.

     - YOU MUST GIVE YOUR CONSENT FOR REPORTS O BE PROVIDED TO EMPLOYERS.
        CONSUMER REPORTING AGENCY M Y NOT GIVE OUT INFORMATIO ABOU YOU TO YOUR
        EMPLOYER, OR A POTEN I L EMPLOYER, WITHOUT YOUR WRITTEN CONSENT GIVEN TO THE
        EMPLOYER. WRITTEN CONSENT GENERALLY IS NOT REQUIRED I THE TRUCKING INDUSTRY.
        FOR MORE INFORMATION, GO TO W W.CONSUMERFIN NCE.GOV/LEARNMORE.

     - YOU MAY LIMIT "PRESCREENED" OFFERS OF CREDIT AND INSUR NCE YOU GET BASED ON
        INFORMATION IN YOUR CREDIT REPORT. UNSOLICITED "PRESCREENED" OFFERS FOR
        CREDIT AND INSURANCE MUST I CLUDE A TOLL-FREE PHONE NUMBER YOU CAN CALL IF
        YOU CHOOSE TO REMOVE YOUR NAME AND DDRESS FROM THE LISTS THESE OFFERS ARE
        B SED ON. YOU M Y OPT-OUT WITH THE NATIONWIDE CREDIT BUREAUS T
        I-888-5-OPTOUT (1-888-567-8688).

     - CONSUMERS HAVE THE RIGHT TO OBTAIN SECURITY FREEZE. YOU HAVE A RIGHT O
        PL CE A "SECURITY FREEZE" ON YOUR CREDIT REPORT, WHICH ILL PROHIBIT
        CONSUMER REPORTING GENCY FROM RELEASING INFORM TION IN YOUR CREDIT REPORT
        WITHOUT YOUR EXPRESS UTHORIZ TION. THE SECURITY FREEZE IS DESIGNED TO
        PREVENT CREDI , LOANS, ND SERVICES FROM BEING APPROVED IN YOUR NAME ITHOUT
        YOUR CONSENT. HOWEVER, YOU SHOULD BE AWARE THAT USING A SECURITY FREEZE TO
        TAKE CONTROL OVER WHO GETS ACCESS TO THE PERSONAL ND FINANCIAL INFORMATION
        IN YOUR CREDI REPORT M Y DELAY, INTERFERE WITH, OR PROHIBIT THE TIMELY
         PPROVAL OF ANY SUBSEQUENT REQUEST OR PPLICATION YOU MAKE REGARDING NEW
        LOAN, CREDIT, MORTG GE, OR NY OTHER ACCOUNT INVOLVING THE EXTENSION OF
       CREDIT.

         SECURITY FREEZE DOES NOT APPLY TO PERSON OR ENTI Y, OR ITS AFFILI TES,
       OR COLLECTION AGE CIES ACTING ON BEHALF OF THE PERSON OR ENTITY, WITH WHICH
       YOU H VE AN EXISTING CCOUNT THAT REQUESTS INFORMATION IN YOUR CREDIT REPORT
       FOR THE PURPOSES OF RE IEWING OR COLLECTING THE ACCOUNT. REVIEWING THE
       ACCOUNT INCLUDES ACTI ITIES REL TED TO CCOUNT MAINTEN CE, MONITORING,
       CREDI LINE I CREASES, AND CCOUNT UPGRADES ND ENHANCEMENTS.

     - AS AN LTERNATIVE TO A SECURITY FREEZE, YOU HAVE THE RIGHT TO PLACE AN
        INITIAL OR EXTENDED FRAUD LERT ON YOUR CREDIT FILE AT NO COST. AN INITIAL
        FR UD ALERT IS 1-YEAR ALERT TH T IS PLACED ON CO SUMER'S CREDIT FILE.
        UPON SEEING A FRAUD ALERT DISPLAY ON A CO SUMER'S CREDIT FILE, A BUSI ESS IS
        REQUIRED TO TAKE STEPS TO VERIFY THE CONSUMER'S IDENTITY BEFORE EXTENDING
        NEW CREDIT. IF YOU RE A VICTIM OF IDENTITY THEFT, YOU RE ENTITLED TO AN
        EXTENDED FRAUD ALERT, WHICH IS A FRAUD LERT LASTING 7 YEARS.

     - YOU M Y SEEK DAMAGES FROM VIOLATORS. IF A CONSUMER REPORTING AGENCY, OR,
        IN SOME CASES, USER OF CONSUMER REPORTS OR A FURNISHER OF I FORM TION TO
        CONSUMER REPORTING AGENCY VIOLATES THE FCR , YOU M Y BE ABLE TO SUE IN STATE
        OR FEDERAL COURT.

     - IDENTITY THEFT VICTIMS ND ACTIVE DUTY MILIT RY PERSONNEL HAVE ADDITIONAL
        RIGHTS. FOR MORE INFORMATION, VISIT WWW.CONSUMERFINANCE.GOV LEARNMORE.

     STATES MAY ENFORCE THE FCRA, AND MANY STA ES HAVE HEIR OWN CONSUMER REPORTING
     LAWS. IN SOME CASES, YOU MAY HAVE MORE RIGHTS UNDER STATE LAW. FOR MORE
     INFORMATION, CONTACT YOUR STATE OR LOCAL CONSUMER PROTECTION AGENCY OR YOUR
     STATE TTORNEY GENERAL. FOR INFORMATION ABOUT YOUR FEDERAL RIGHTS, CONTACT:

     TYPE OF BUSINESS:                             CONTACT:

      l.a. BANKS, SAVINGS ASSOCIATIONS, AND        CONSUMER FINANCIAL PROTECTION
           CREDI UNIONS WI H TOTAL ASSETS OF       BUREAU
           O ER $10 BILLION AND THEIR              1700 G STREET, N.W.
           AFFILIATES                              WASHINGTON, DC 20552

        b. SUCH AFFILIA ES THAT ARE NOT BANKS, FEDERAL TRADE COMMISSION:


CONFIDENTIAL                                                                             OPCO_0076
  https://www.mybig.net/portals/report.jsp?cid=15412649&sid l&rid-15412649&beanld-... 7/16/2019
  Report - Bryce Carrasco                                                          Page 11 of 12
            Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 11 of 12

           SAVINGS ASSOCI TIONS, OR CREDIT CONSUMER RESPONSE CENTER -FCR
           UNIONS LSO SHOULD LIST, IN ADDITION W SHINGTON, DC 20580
           TO THE CFPB: 1-877-382-4357

     2. TO THE EXTENT NO INCLUDED IN ITEM 1        OFFICE OF THE COMPTROLLER OF THE
           BOVE;                                   CURRENCY
        a. N TIONAL B NKS, FEDER L SAVINGS         CUSTOMER SSISTANCE GROUP
           ASSOCI TIONS, AND FEDER L BRANCHES      1301 MCKINNEY STREET, SUITE 3450
           AND FEDER L GENCIES OF FOREIGN B NKS    HOUSTON, TX 77010-9050

       b. ST TE ME BER B NKS, BR NCHES AND         FEDERAL RESERVE CONSUMER HELP
            GENCIES OF FOREIGN B NKS (O HER TH N   CENTER
           FEDERAL BR NCHES, FEDER L AGENCIES      P.O. BOX. 1200
            ND INSURED ST TE BR CHES OF FOREIGN    MINNEAPOLIS, MN 55480
           BANKS), COMMERCI L LENDING COMPANIES
           OWNED OR CO ROLLED BY FOREIGN BANKS,
            ND ORGANIZ TIONS OPERATING UNDER
           SECTION 25 OR 25A OF THE FEDER L
           RESERVE ACT

        c. NONMEMBER INSURED BANKS, INSURED FDIC CONSUMER RESPONSE CENTER
            STATE BR NCHES OF FOREIGN BANKS, AND 1100 WALNUT STREET BOX #11
            INSURED STATE SAVINGS ASSOCIATIONS KANS S CITY, MO 64106

        d. FEDERAL CREDIT UNIONS                   NATIONAL CREDIT UNION
                                                   ADMINISTRATION
                                                   OFFICE OF CONSUMER PROTECTION (OCP)
                                                   DIVISION OF CONSUMER COMPLIANCE ND
                                                   OUTREACH (DCCO)
                                                   1775 DUKE STREET
                                                   ALEXANDRIA, VA 22314

     3. AIR CARRIERS                                SST. GENERAL COUNSEL FOR AVI TION
                                                   ENFORCEMENT & PROCEEDINGS
                                                    VIATION CONSUMER PROTECTION
                                                   DIVISION
                                                   DEPARTMENT OF TRANSPORT TION
                                                   1200 NEW JERSEY AVENUE, S.E.
                                                   WASHINGTON, DC 20590

     4. CREDITORS SUBJECT TO THE SURFACE           OFFICE OF PROCEEDINGS, SURF CE
         TRANSPORTATION BOARD                      TRANSPORTATION BOARD
                                                   DEPARTMENT OF TRANSPORT TION
                                                   395 E STREET, S.W.
                                                   WASHINGTON, DC 20423

     5. CREDITORS SUBJECT TO THE PACKERS A D       NEAREST PACKERS AND STOCKYARDS
         STOCKYARDS ACT, 1921                      ADMINISTRATION AREA SUPER ISOR

      6. SMALL BUSINESS INVES MENT COMPANIES       ASSOCIATE DEPUTY ADMINISTR TOR FOR
                                                   CAPI AL ACCESS
                                                   UNITED STATES SMALL BUSINESS
                                                   ADMINISTRATION
                                                   409 THIRD STREET, S.W., 8TH FLOOR
                                                     SHINGTON, DC 20416

      7. BROKERS AND DEALERS                       SECURITIES ND EXCHANGE COMMISSION
                                                   100 F STREET, N.E.
                                                   WASHINGTON, DC 20549

      8. FEDERAL LAND BANKS, FEDERAL LAND          FARM CREDIT ADMINISTRA ION
          BANK ASSOCIATIONS, FEDERAL               1501 FARM CREDIT DRIVE
          INTERMEDIATE CREDIT BANKS, AND           McLEAN, VA 22102-5090



CONFIDENTIAL                                                                             OPCO_0077
  https://www.mybig.net/portals/report.jsp7cid 15412649&sid l&rid 15412649&beanld ... 7/16/2019
  Report - Bryce Carrasco                                                           Page 12 of 12
            Case 1:21-cv-00532-SAG Document 83-4 Filed 07/26/21 Page 12 of 12

         PRODUC ION CREDIT ASSOCI IONS

      9. RETAILERS, FIN NCE COMP NIES, ND FTC REGION L OFFICE FOR REGION IN
         ALL OTHER CREDITORS NOT LISTED BOVE WHICH THE CREDITOR OPER TES OR
                                               FEDER L TRADE COMMISSION: CONSUMER
                                                    RESPONSE CENTER- FCRA
                                                    W SHINGTON, DC 20580
                                                     1-877-382-4357




CONFIDENTIAL                                                                               OPCO_0078
   https://www.mybig.net/portals/report.jsp7cid 15412649&sid l&rid—15412649&beanld ...   7/16/2019
